FOR PUBLICATION

 

 

 

 

 

KENNETH R. LINDQUIST,

D.C. Civ. App. No. 2005-0197

Appellant, Super. Ct. Civ. No. 551/2004

VS.

GOVERNMENT OF THE VIRGIN
ISLANDS,

)
)
)
)
)
)
)
Appellee. )
)

 

On Appeal from the Superior Court of the Virgin Islands, the
Honorable Edgar D. Ross presiding.

Considered: April 16, 2010
Filed: April 9, 2020

BEFORE: CURTIS V. GOMEZ, Chief Judge! of the District Court of
the Virgin Islands; RAYMOND L. FINCH, Senior Judge of the
District Court of the Virgin Islands; and MICHAEL C. DUNSTON,
Judge of the Superior Court of the Virgin Islands, Division of
St. Thomas and St. John, sitting by designation.

Attorneys:

Darwin C. Carr, Esq.
St. Croix, VI
For the Appellant,

Richard S. Davis, Esq.
St. Thomas, VI
For the Appellee.

 

1 At the time this appeal was considered, Judge Curtis V. Gdémez was the Chief
Judge of the District Court of the Virgin Islands.

‘

“fina {

nin
Lindguist v. Gov’t of the Virgin Islands
D.C. Civ. App. No. 2005-0197

Memorandum Opinion

Page 2

 

 

 

 

PER CURIAM,

This civil appeal arises from a Superior Court decision
dismissing Lindquist’s tort action against the Government of the
Virgin Islands for lack of subject matter jurisdiction, premised
on Lindgquist’s failure to satisfy the pre-filing requirements of
the Virgin Islands Tort Claims Act. For the reasons cited
below, we remand this case to the Superior Court.

. FACTUAL AND PROCEDUAL BACKGROUND

The incident giving rise to this action occurred on April
12, 2003. (App. 1.) Within ninety days of the incident, Kenneth
Lindguist (“Lindquist”) filed a notice of intention to file an
administrative claim on the Office of the Governor and served
the same on the Office of the Attorney General of the Virgin
Islands. On October 7, 2004, Lindquist filed a tort action for
damages against the government of the Virgin Islands
(“Government” or “Appellee”). The local Attorney General was
timely served with a copy of the civil summons and complaint.
Timely service was not perfected upon the Office of the Governor
of the Virgin Islands.

On April 21, 2005, the Government moved to dismiss the
complaint, in lieu of an answer, for failure to satisfy the

administrative pre-filing requirements of the Virgin Islands
bindgquist v. Gov't of the Virgin Islands
D.C. Civ. App. No. 2005-0197

Memorandum Opinion

Page 3

Tort Claims Act due to insufficient service of process upon the
Office of the Governor. On April 25, 2005, the Superior Court
denied the Government’s motion to dismiss. The Government
renewed its argument when it moved on June 6, 2005, for judgment
on the pleadings. (App. 45.) Subsequently, the trial court held
two proceedings: a June 7, 2005, hearing on the Government’s
motion for judgment on the pleadings, and an August 26, 2005,
bench trial.

During the June 7, 2005, motions hearing, the Government
conceded that Lindquist’s “only problem is that the defendant
did not serve the government within the 120 cays as provided for
by the Rules.” (Trial Tr. 7:9-11, J.A. 12.) Lindquist conceded
that he had not served the Governor. Lindquist invoked Fed. R.
Civ. B. 4(m) and requested that the Court grant him leave to
serve the Office of the Governor with the complaint out of time.
(Trial Tr. 8:20-21, 9:14-24, App. 13.)

During the course of the hearing, the trial court
determined that the Appellant did not serve a copy of the civil
summons and complaint on the Office of the Governor within 120
days of filing the complaint, as required by Fed. R. Civ. P.
4(m). (June 7, 2005 H’rg Tr. 7:5-16, App. 12.) At the conclusion

ef the hearing, the Superior Court took the matter under
Lindquist v. Gov’t of the Virgin Islands
D.C. Civ. App. No. 2005-0197

Memorandum Opinion

Page 4

advisement. The court neither ruled on the Government’s motion
nor granted Lindquist leave to effect service out of time.

On August 26, 2005, the trial court convened a bench trial.
There, the trial judge asked Lindquist whether he had served the
Office of the Governor after the June 7, 2005, hearing. (Aug.
26, 2005 Trial Tr. 6:9-25, App. 27.} Lindquist responded that,
based on his recollection, the trial court had not given him
leave to effect service. (Id.) The Court told Lindquist that it
had given him leave to serve the Governor and dismissed the
matter from the bench for Lindgquist’s failure to effect service
of process. (Id.}) Several hours after the bench trial, Lindquist
served the Office of the Governor with a copy of the complaint.
(App. 1.) Thereafter, he filed a motion for reconsideration.

(App. 49.)

On August 29, 2005, the trial court issued its written
ruling denying Lindquist’s motion for reconsideration and
dismissing his complaint with prejudice. (App. 1-2.) In denying
Lindquist’s motion for reconsideration, the trial court reasoned
that Lindquist had failed to satisfy the Virgin Islands Tort
Claims Act when he did not perfect service of the complaint upon
the Office of Governor of the Virgin Islands. (App. 1-2.) This

timely appeal followed.
Lindquist v. Gov’t of the Virgin Islands
D.C, Civ. App. No. 2005-0197

Memorandum Opinion

Page 5

II. STANDARDS OF REVIEW

 

A. Motion for Reconsideration?

Generally, denial of a motion for reconsideration is
reviewed for abuse of discretion. United States v. Herrold, 962
F.2d 1131, 1136 (3d Cir. 1992). However, “because an appeal from
a denial of a motion for reconsideration necessarily raises the
underlying judgment for review, the standard of review varies
with the nature of the underlying judgment." Id.; see also
McAlister v. Sentry Ins. Co., 958 F.2d 550, 553 (3d Cir. 1992).
Thus, any legal issues are subject to plenary review, any
factual issues are reviewed for clear error, and any issue
ordinarily subject to review under the abuse of discretion
standard will receive such review. Bryan v. Todman, 1993 U.S.

Dist. LEXIS 21461 (D.V.I. App. Div. 1993).

 

2 The local Virgin Islands procedural rule governing motions for

reconsideration provides that,

A party may file a motion asking the court to reconsider its

order or decision. . . A motion to reconsider shall be based
on:

1. Intervening change in controlling law;

2. Availability of new evidence, or;

3. The need to correct clear error or prevent manifest
injustice

Local Rule of Civil Procedure 7.3. The purpose of a motion for
reconsideration “is to correct manifest errors of law or fact or to
present newly discovered evidence.” Harsco Corp. v. 4iotnicki, 779
F.2d 906, 909 (3d Cir. 1985).
Lindquist v. Gov’t of the Virgin Islands
D.C. Civ. App. No. 2005-0197

Memorandum Opinion

Page 6

B. Motion to Dismiss and Judgment on the Pleadings

We conduct plenary review of the question of whether the
trial court applied the correct legal standard in evaluating a
motion to dismiss. Phillips v. County of Allegheny, 515 F.3d
224, 230 (3d Cir. 2008); Mann v. Brenner, 2010 U.S. App. LEXIS

6540 (3d Cir. Mar. 30, 2010).

The trial court’s consideration of matters outside the
pleadings converts a Fed. R. Civ. P. 12 (b) motion to dismiss,
inte a Fed. R. Civ. P. 56 motion for summary judgment. See
Carter v. Stanton, 405 U.S. 669, 671 (1972). This Court
exercises plenary review over an order denying summary judgment
and must "apply the same test that the lower court should have
utilized." Simmonds v. Gov't of the V.7., 2009 U.S. Dist. LEXIS
35130 (D.V.I. App. Div. Apr. 22, 2009} (citing Texaco Antilles
Ltd. v. Creque, 273 F. Supp. 2d 660, 662 (D.V.I. App. Div.

2003)).2 In conducting such review, we must consider questions

 

7 A moving party is entitled to summary judgment "if the pleadings,
depositions, answers to interrogatories, and admissions on file, together
with the affidavits, if any, show that there is no genuine issue as to any
material fact and that the moving party is entitled to a judgment as a matter
of law." Texaco Antilles Ltd., 273 F. Supp. 2d at 662. Summary judgment may
be entered "against a party who fails to make a showing sufficient to
establish the existence of an element essential to that party's case, and on
which that party will bear the burden of proof at trial." Id. Once the moving
party properly supports its motion for summary judgment, the non-moving party
must establish a genuine issue of material fact in order to preclude a grant
of summary judgment. Id. The evidence and inferences drawn therefrom must be
viewed in the light most favorable to the non-movant. Id. "The mere existence
of some alleged factual dispute between the parties will not defeat an
otherwise properly supported motion for summary judgment." Id.
Lindquist v. Gov’t of the Virgin Islands
D.C. Civ. App. No. 2005-0197

Memorandum Opinion

Page 7

of law, jurisdiction or interpretation of statute de novo. See
Gov't of the V.I. v. Aibert, 89 F. Supp. 2d 658, 663 (D.V.I.
App. Div. 2001); Max's Seafood Cafe ex rei. Lou-Ann, Inc. v.
OQuinteros, 176 F.3d 669, 673 (3d Cir. 1999). We afford the more
deferential clear error review to factual determinations.’ Id.;
see also Fed. R. Civ. P. 12(d}; Lawaetz v. Bank of Nova Scotia,
653 F. Supp. 21278, 1281 (D.V.I. 1987) (citing Carter v. Stanton,
405 U.S. 669, 671 (1972)).
III. ANALYSIS

The trial court dismissed Lindquist’s claim for failure to
satisfy the pre-filing requirements of the Virgin Islands Tort
Claims Act ("VITCA" or “V.I. Tort Claims Act”) because he did
not timely serve the office of the Governor with a copy of the
complaint filed in Lindguist’s Superior Court civil suit. {J.A.
i.) As a threshold issue, we address whether to evaluate service
of process under the VITCA’s claim-filing rubric, or the Federal

Rules of Civil Procedure governing the filing a civil complaint.

 

4A reviewing court may reverse a factual finding based on “clear error” only
where “that determination either (1) is completely devoid of minimum
evidentiary support displaying some hue of credibility, or (2) bears no
rational relationship to the supportive evidentiary data” or where the
reviewing court on the entire evidence is left with the definite and firm
conviction that a mistake has been committed. Georges v. Gov’t of the V.I.,
119 F. Supp. 2d 514, 520 (D.V.1I. App. Div. 2000).
Lindquist v. Gov’t of the Virgin Islands
D.c. Civ. App. No. 2005-0197

Memorandum Opinion

Page &

The VITCA calls for the filing of an administrative claim.°
At the substantive hearing, the trial court’s inquiry centered
upon Lindquist’s failure to timely serve the Office of the
Governor with a copy of the civil summons and complaint,

pursuant to the Rules of Civil Procedure.® The trial court’s

 

5 V¥.I. Cope Ann. tit. 33, § 3409(c) provides that,

a claim to recover damages for injuries to property or for
personal injury caused by the tort of an officer or employee of
the Government of the United States Virgin Islands while acting
as such officer or employee, shall be filed within ninety days
after the accrual of such claim unless the claimant shall within
such time file a written notice of intention to file a claim
thereof, in which event the claim shall be filed within two years
after the accrual of such claim.

33 V.1I.C. § 3409; see also Daniel v. Gov’t of the V.T., 1994 U.S. Dist. LEXIS
21100 (D.V.I. 1994) (emphasis added) (where a plaintiff fails to properly file
a notice of intent to sue within 90 days after a cause accrues, the court in
its discretion may allow a plaintiff to proceed with an action upon showing
of a “reasonable excuse” for tardy filing the notice of intent, where the
claimant files suit with the court within two years of when the cause
accrued); see also Benjamin v. Gov’t of the V.I., 1981 U.S. Dist. LEXIS 9358,
*at 3 (D.V.I. 1981); Albert v. Abramson's Enterprises, Inc., 790 F.2d 380,
382 (3d Cir. 1986) (serving the office of the Governor is required by the
VITCA}); see also Pickering v. Gov’t of V.I., 19 V.I. 271 (D.V.2. 1982) (“The
requirements of service and of notice contained in this chapter are not
merely hollow formalities, but rather serve to achieve the strong underlying
policy of the chapter in favor of adjusting tort claims filed against the
government without resort to litigation.%).

6

THE COURT: The complaint was filed within the time for
which the complaint should be filed. Was it not?

GOVERNMENT COUNSEL: Yes.

THE COURT: And their only problem is that the defendant did not serve the
Government within the 120 days as provided for by the rules.

GOVERNMENT COUNSEL: Yes.
THE COURT: And if I were to grant the defendant or the plaintiff's

permission to serve the governor, what prejudice would occur to the
Government at that time?
Lindquist v. Gov’t of the Virgin Islands
D.C. Civ. App. No. 2005-0197

Memorandum Opinion

Page 9

final written judgment concluded that “Plaintiff served the
instant Complaint upon the Governor on August 26, 2005, over
twenty-eight months after the accrual of Plaintiff’s claims.”
(App. 1.) The trial court’s judgment then proceeded to dismiss
the action with prejudice because the Appellant failed to
satisfy the VITCA, although the VITCA calls for the filing of an
administrative claim rather than the filing of a civil
complaint.?

On review, we underscore the distinction between the filing
of an administrative claim, which is governed by V.I1. Cope Ann.
tit. 33, § 3409; and the filing of civil complaint, which is
governed by Fed. R. Civ. P. 4. See Albert v. Abramson's
Enterprises, Inc., 790 F.2d 380, 382 (3d Cir. 1986) (drawing
distinction between the filing of an administrative ciaim under
Section 3409(c)}) and the filing of a civil complaint under the
Federal Rules of Civil Procedure). The filing of a civil
complaint may suffice as an administrative claim under 33 V.I.C.

§§ 3409 and 3410, where substantive notice requirements are met.

 

{June 7, 2005 H'rg Tr. 7:5-16, App. 12); see also Fed. R. Civ. PB. 4(m) (a
summons and complaint must be served on a defendant within 120 days after
filing the complaint).

7 See supra note 4.
Lindquist v. Gov’t of the Virgin Isiands
D.C. Civ. App. No. 2005-0137

Memorandum Opinion

Page 10

See Pickering v. Gov’t of the V.I., 19 V.I. 271 (D.V.I. 1982)8;
see also Albert v. Abramson's Enterprises, Inc., 790 F.2d 380,
382 (3d Cir. 1986).9 The filing of a Section 3409 administrative
claim does not, on its own, satisfy the requirements of Fed. R.
Civ. P. 4. Hence, proper service of Lindquist’s civil complaint
is dispositive in this case, because such service could satisfy
both the Rules of Civili Procedure and the VITCA. We, therefore,
examine this matter under Fed. R. Civ. P. 4.10

Service of process in a civil suit is governed by Fed. R.
Civ. P. 4(m), which requires that a summons and complaint be
served on a defendant within 120 days after filing the
complaint. See Super. Ct. R. 7; Super. Ct. R. 27{b); see also
Charles v. Woodiey, 47 V.I. 202, 205 (Super. Ct. 2005). Rule

4(m} specifically provides,

 

8 Where plaintiff filed a written notice of intention to file a tort claim
against the government within ninety days of the date on which her claim
accrued, but failed to file an administrative claim within two years of
accrual as required by this chapter, plaintiff's civil action arising from
that claim would be dismissed without prejudice, and plaintiff would be
permitted to seek leave of court to have her filing of the lawsuit deemed a
claim, nunc pro tunc, within the meaning of this chapter. Pickering 19 V.I.
271.

* Where a complaint contains all of the necessary substantive requirements
set forth in Section 3410, it may suffice as a "claim" under the meaning
ascribed to that term. Albert v. Abramson's Enterprises, Inc., 790 F.2d 380
(3d Cir. 1986).

10 See Super. Ct. R. 7 (“The practice and procedure in the Superior Court
shall be governed by the Rules of the Superior Court and, to the extent not
consistent therewith, by the Rules of the District Court, [&] the Federal
Rules of Civil Procedure . . .”%}; see also Super Ct. R. 27 (b) (“The summons
and process shall be served in the same manner as required to be served by
Rule 4 of the Federal Rules of Civil Procedure.”)
Lindquist v. Gov’t of the Virgin Islands
D.C. Civ. App. No. 2005-0197

Memorandum Opinion

Page ll

TIME LIMI? FOR SERVICE. If service of the summons

and complaint is not made upon a defendant within

120 days after the filing of the complaint, the

court, upon motion or on its own initiative after

notice to the plaintiff, shall dismiss the action

without prejudice as to that defendant or direct

that service be effected within a specified time;

provided that if the plaintiff shows good cause for

the failure, the court shall extend the time for

service for an appropriate period. This subdivision

does not apply to service in a foreign country

pursuant to subdivision (f£) or (4) (1).

Fed. R. Civ. P. 4(m).

A. Mandatory extension for good cause

It is undisputed that Lindquist did not timely serve the
Office of the Governor with a copy of the civil summons and
complaint. Fed. R. Civ. P. 4 provides that the time for serving
process shall be extended for “good cause” shown.1! See Fed. R.
Civ. P. 4(j) and (m); Khurana v. Strategic Distrib., 2008 U.S.
Dist. LEXIS 100456 (E.D. Pa. Dec. 10, 2008) (citing Dominic v.
Hess Oii1 V.I. Corp., 841 F.2d 513, 517 (3d Cir. 1988)); MCT
Teiecomms. Corp. v. Teleconcepts, Inc., 71 F.3d 1086, 1097 (3d

Cir. 1995).

 

11 The Superior Court generally considers three factors in determining
whether good cause exists to excuse a failure to comply with Rule 4(m): (1)
the reasonableness of plaintiff's efforts to serve the defendant; (2) the
prejudice, if any, to the defendant by the lack of timely service; and (3}
whether plaintiff moved for an enlargement of time to serve prior to the
expiration of the period prescribed by the Rule. Charies, 47 V.I. at 210. The
plaintiff bears the burden of demonstrating good cause why he could not
effect service in a timely fashion. Carty v. Mason, 2010 V.I. LEXIS 34, at
*5=6 (May 6, 2010}.
Lindguist v. Gov't of the Virgin Islands
D.C. Civ. App. No. 2005-0197

Memorandum Opinion

Page i2

Tt is unlikely that Lindquist could properly seek an
extension solely on Rule 4(m)’s mandatory good-cause extension
because he conceded that “[he didn’t] have an[] excuse” for
failing to perfect timely service.!? (App. 27.) Thus, we will
now turn to the provisions concerning discretionary, permissive
extensions of time laid out in Federal Rule of Civil Procedure
4(m).

B. Leave to perfect service

Rule 4({m) provides that a court may exercise its discretion
to extend service of process within a specified time. Where a
plaintiff fails to serve a defendant within 120 days, the triai
court “must dismiss the action without prejudice against that
defendant or order that service be made within a specified time.

“ Fed. R. Civ. P. 4(m) (emphasis added).

At the August 26, 2005, trial, the Superior Court judge

dismissed Lindquist’s complaint. The colloquy preceding

dismissal was as follows:

 

420 The Court: Did you serve the office of the Governor?
Counsel: No, Your Honor.
The Court: Why not?
Counsel: I don’t have any excuse for not doing that.

Your Honor, the notice of intent te sue was
served on both parties and I don’t know why—

(August 25, 2005, Trial Tr. 6:2-8; App. 27.}
Lindquist v. Gov’t of the Virgin Islands
D.C. Civ. App. No. 2005-0197

Memorandum Opinion

Page 13

COURT: On June 7t8, at 2:00 p.m., the last hearing
in this case, weren’t you granted permission
by the court to serve the governor?

Mr. Carr: I don’t believe so, Your Honor. In fact, at
that time. . . I said to the Court - - I
said the same thing I just said, that the
Court has the discretion to order the
plaintiff to serve the governor and that was
all that needed to be done. But when we left
that hearing my recollection is that the
court took it under advisement what they
were going to do and no Order was ever
issued.

COURT: Check the transcript cf the hearing and you
wiil find that I told you that you should
serve the Governor and I continued the
matter for that purpose. Failing to serve
the Governor, the complaint will be
dismissed.
{August 25, 2005, Trial Tr. 6:12-25; App. 27.) Our thorough
review of the record indicates that on June 7, 2005, the trial
judge took the matter under advisement, but never explicitly
granted Lindquist’s counsel leave to serve the Office of the
Governor. Hence, we are concerned that this case’s summary
dismissal was immediately preceded by the trial court’s apparent
error of fact.
C. Discretionary extension of time to perfect service
The instant cause of action accrued on April 12, 2003.
Within ninety days of the action’s accrual, Lindquist served the

Office of the Governor with a notice of intention to sue. On

October 7, 2004, Lindquist filed his civil complaint with the
Lindquist v. Gov’t of the Virgin Islands
D.c. Civ. App. No. 2005-0197

Memorandum Opinion

Page 14

Superior Court of the Virgin Islands. On August 26, 2005,
Lindquist served the Office of the Governor with a copy of the
summons and complaint. Thus, Lindquist filed a complaint within
the limitations period, but did not perfect service within the
limitations period.

In such circumstances, the Third Circuit has recognized
that an extension or other relief to serve process “may be
justified [] where the applicable statute of limitations would
bar the refiled action.” Petrucelli v. Bohringer & Ratzinger, 46
F.3d 1298, 1305 (3d Cir. 1995); see also Zawadski de Bueno v.
Bueno Castro, 822 F.2d 416, 419-20 (3d Cir. 1987) (noting a
preference that cases be decided on the merits, and that any
doubts should be resolved in favor of this preference}.

Likewise, “fa] majority of the federai courts of appeal
have f{also] held that a trial court, after finding that good
cause does not exist for a mandatory extension, must consider
whether any additional factors warrant granting a permissive or
discretionary extension of time.” Beachside Assocs., LLC v.
Fishman, 2010 V.I. Supreme LEXIS 33, at *26-27 (2010) (emphasis
in original); see also Petrucelli, 46 F.3d at 1307-08 (“[T]he
district court must consider whether any other factors warrant
extending time even though good cause was not shown. .. jWle

will remand this issue to the district court to exercise its
Lindquist v. Gov’t of the Virgin Islands
D.C. Civ. App. No. 2005-0197

Memorandum Opinion

Page 15

discretion as to whether the case should be dismissed or an
extension of time granted within which service of process can he
effected.) .13

The Virgin Islands Supreme Court has similarly held that a
court must consider factors that warrant an extension of time,
regardless of whether it ultimately grants or denies the
extension, See, e.g., Bryant v. Caribbean Sun Airlines, 49 V.I.
93, 97 {Super. Ct. 2007) (extending the period for plaintiff to
effect service upon defendant because, in the absence of such an
extension, the running of the statute of limitations would bar
the complaint); see also Beachside Assocs., LLC v. Fishman, 2010
V.I. Supreme LEXIS 33 (2010) (holding that a court must consider
whether plaintiff entitled to a permissive extension of time to

effect service upon defendant, even if good cause is not shown

 

13 See also Lepone-Dempsey v. Carroll County Comm'rs, 476 F.3d 1277, 1282
{llth Cir. 2007) (“The district court's decision to dismiss this case without
prejudice for failure to timely effect service was premature, as it did not
clearly consider, after finding that the plaintiffs failed to demonstrate
good cause, whether a permissive extension of time was warranted under the
facts of this case. . .“}; Panaras v. Liquid Carbonic Indus. Corp., 94 F.3d
338, 341 (7th Cir. 1996) {remanding where, “(t]he district court here did not
clearly consider, in the absence of good cause, whether a permissive
extension of time for service was warranted under the facts of this case.
-"); Espinoza v. United States, 52 F.3d 838, 840-41 {10th Cir. 1995) (“The
preliminary inguiry to be made under Rule 4(m) is whether the plaintiff has
shown good cause for the failure to timely effect service. . . If the
plaintiff fails to show good cause, the district court must still consider
whether a permissive extension of time may be warranted. At that point the
district court may in its discretion either dismiss the case without
prejudice or extend the time for service.”).
Lindquist v. Gov’t of the Virgin fsiands
D.C. Civ. App. No. 2005-0197

Memorandum Opinion

Page 16

and the court will ultimately deny the extension);1!4 Boley v.
Kaymark, 123 F.3d 756, 758-59 (3d Cir. 1997) (holding trial
court's denial of motion for additional time to serve process
was an abuse of discretion because limitations period had
expired on plaintiff's claim, thus preventing ability to re-
file).

Here, the trial court abused its discretion when it failed
to consider whether a permissive extension to effect service was
warranted.15 At the June 7, 2005, hearing, and before trial,

Lindquist’s counsel requested leave to serve the Office of the

 

14 “Tt is essential that the court at least consider [the limitations period]
in its permissive extension analysis.” Beachside Assocs., 2010 V.I. Supreme
LEXIS 33 (emphasis added) (citing Lepone-Dempsey, 476 F.3d at 1282 (“Although
the running of the statute of limitations, which barred the plaintiffs from
refiling their claims, does not require that the district court to extend
time for service of process under Rule 4(m), it was incumbent upon the
district court to at least consider this factor.”)}.

iS Lindquist filed a timely administrative notice of intention with the
Office of the Governor and a timely complaint with the Superior Court. The
trial court noted that “[tihe complaint was filed within the time for which
the complaint should have been filed” and that, Lindquist'’s “only” error was
in failing to serve the Office of the Governor after filing his civil
complaint. (June 7, 2005 H'rg Tr. at 7:9+11, App. 12.)

The passage of time following this oversight placed Lindquist outside
the statute of limitations and precluded him from re-filing a separate action
with perfected service. See@ V.I. Cope Ann. tit. 5, § 31(5} (A} (providing a two
year limitations period for tort actions); see also Lepone-Dempsey v. Carroll
County Comm'rs., 476 F.3d 1277, 1282 (llth Cir. 2007) (noting that the
running of the statute of limitations does not require a court to extend the
period for service of process, but holding that the courts of that ircuit
must at least consider the factor); see also Charies v. Woodley, 47 V.I. 202,
214 (Sup. Ct. 2005} (observing that the drafters of the amendment to Federal
Rule of Civil Procedure 4{m) contemplated that an extension might be granted
in circumstances in which the “statute of limitations would bar the refiled
action”).
Lindquist v. Gov’t of the Virgin Islands
D.C. Civ. App. No. 2005-0197

Memorandum Opinion

Page 1?

Governor. After trial, Lindquist moved the trial court to
reconsider its dismissal, “notwithstanding that the time for
service has passed.” (Plaintiff’s Motion for Reconsideration at
1, App. 49.) We are troubled that the Superior Court’s dismissal
order neither weighed nor considered whether a discretionary,
permissive extension was merited. The trial court’s summary
dismissal on the merits is particularly disconcerting here:
Lindquist timely filed a complaint, timely filed a notice of
intention to sue with the Office of the Governor within ninety
days of the cause’s accruai, and formally requested leave to
perfect service of process. “It is axiomatic that when a court
with discretion fails to balance the pertinent factors required
for it to properly exercise that discretion, such failure
constitutes an abuse of discretion.” Rivera-Mercado v. General
Motors Corp., 51 V.I. 307, 330 (2009). Hence, while we render no
opinion as to whether a discretionary extension was warranted,
we remand for the Superior Court to examine the propriety of
Lindquist’s request.
D. Dismissal with prejudice

We are also troubled by the nature of the trial court’s
dismissal. Fed. R. Civ. P. 4{m) unambiguously provides that
“fiji service of the summons and complaint is not made upon a

defendant within 120 days [the Court], shall dismiss the action
Lindquist v. Gov’t of the Virgin Isiands
D.C. Civ. App. No. 2005-0197

Memorandum Opinion

Page 18

without prejudice as to that defendant.” Id. (emphasis added).
In a clear misapplication of the appropriate standard, the trial
court elected to dismiss Lindquist’s complaint “with prejudice.”
(App. 2.)
V. CONCLUSION

Because the Superior Court erred in several respects, we
remand for the Superior Court to consider whether Lindquist
should be granted a permissive extension of time to serve the
Office of the Governor with a copy of this action’s summons and
complaint. In so doing, the trial court shall also address the
following issues: whether such an extension would unduly
prejudice the Government; whether the VITCA’s limitations period
applies; whether Lindquist’s timely notice of intention to sue
may be deemed a claim under the VITCA or whether Lindquist
should be permitted to seek leave of the Superior Court to have
his filing deemed a claim within the meaning of VITCA.+® An

order consistent with this opinion shall follow.

 

16 Where a claimant proceeding under [33 V.I.C. § 3409] has timely filed a
notice of intention to file a claim and has thereafter filed a related
lawsuit within the two-year general limitations period, that claimant may
seek leave of the court to have that notice deemed a claim within the meaning
of the chapter, and such relief will be afforded, nunc pro tune, upon a
sufficient showing that the government has not been unduly prejudiced by the
failure of the claimant to timely serve a claim with the Office of the
Governor. Pickering, 19 V.I. 271 (D.V.I. 1982).
